DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 8/15/2022, that was in response to the Office action dated 5/13/2022. Claims 1-5, 7-14 and 16-20 are pending, claim(s) 1, 7, 12 and 18 has/have been amended, while claim(s) 6 and 15 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Leonard was previously used as a primary reference, the feature of which Leonard is teaching was not a point of contention in the previous rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traeger [10670276], further in view of Leonard [5197379] and Fogolin [20110219957].
With respect to claim 1, Traeger discloses: A cooking grill comprising: a firepot (46, 415) configured to burn pelletized fuel fed from an auger (54, 408); a cooking grate (96, 128) above the firepot [see FIGs 1, 8 and 19, col 3, line 60-col 4, line 17, col 5, line 50-41, col 10, line 55-col 11, line 44]; however does not disclose the double walled enclosure or the baffle as claimed.
Trager further shows:
{cl. 2} The cooking grill of claim 1 wherein the firepot has an exhaust opening (48) from which combustion gases flow, an area defined by the exhaust opening being smaller than an area defined by the cooking grate [see FIG 1].
{cl. 10} The cooking grill of claim 3, further comprising a drip tray at a bottom of the double wall enclosure surrounding the firepot [col 5, line 14-29].
{cl. 11} The cooking grill of claim 10, further comprising a lip (130) placed proximate the firepot that prevents drippings on the drip tray from running into the firepot [see FIG 8, col 5, line 60-col 6, line 4].
Leonard makes up for a deficiency of Trager by teaching a grill body, having grill (16) placed above a firepot (50), having: a double walled enclosure (23, 74) interposing the firepot and the cooking grate, having an increasing horizontal cross-sectional air flow area from the firepot to the cooking grate, and containing and directing flow of combustion gases from the firepot up to the cooking grate [see FIG 3, col 2, line 30-col 3, line 23].
Leonard further shows:
{cl. 3} The cooking grill of claim 2, wherein the double walled enclosure encloses a volume between the firepot and cooking grate through which the exhaust gases flow and prevents the combustion gases from escaping the cooking grill unless first flowing through the cooking grate [see FIG 3].
{cl. 4} The cooking grill of claim 3, wherein the double walled enclosure further comprises an inner wall spaced apart from an outer wall, the inner and outer wall defining an airspace therebetween [see FIG 3].
{cl. 5} The cooking grill of claim 3, wherein the double walled enclosure further comprises an inner wall spaced apart from an outer wall, a space between the inner and outer walls being filled with an insulation material [see FIG 3].
{cl. 8} The cooking grill of claim 7, wherein the interior wall of the double walled enclosure defines a rectilinear cross section in a horizontal plane therethrough [see FIG 2].
Fogolin makes up for the second deficiency of Traeger by teaching: an imperforate pyramidal baffle (16) inside the double walled enclosure oriented to guide gases rising from the firepot within the double walled enclosure [see FIG 2, paragraph 0083-0085].
Fogolin further shows:
{cl. 7} The cooking grill of claim 1, wherein the baffle is affixed to an interior wall of the double walled enclosure [see FIG 2].
{cl. 9} The cooking grill of claim 8, wherein the baffle extends from the interior wall toward a center of the volume enclosed by the double walled enclosure [see FIG 2].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Traeger with the teachings of Leonard and Fogolin, because the modification made by Leonard allows for gases to be directed in a laminar flow which increases heat distribution, and the modification of Fogolin allows for a known structure to further disperse heat evenly.
With respect to claim 12, Traeger discloses: A cooking grill comprising: a firebox [see FIG 1] containing a pellet burning firepot (46, 415) fed pelletized solid fuel from an auger (54, 408) and fed combustion air under positive pressure from outside the cooking grill (via fan 480); a food grate (96, 128) heated by combustion gases from the firepot and selectively coverable by a lid (26) hingedly attached to the firebox [see FIGs 1, 8 and 19, col 3, line 60-col 4, line 17, col 5, line 50-41, col 10, line 55-col 11, line 44]; however does not disclose the double walled enclosure or the baffle as claimed.
Traeger further shows:
{cl. 16} The cooking grill of claim 12, further comprising a drip tray under the double walled structure and surrounding a top portion of the firepot [col 5, line 14-29].
{cl. 17} The cooking grill of claim 16, further comprising a lip (130) on the drip tray preventing drippings from running into the firepot [see FIG 8, col 5, line 60-col 6, line 4].
Leonard makes up for a deficiency of Trager by teaching a grill body, having grill (16) placed above a firepot (50), having: a double walled structure (23, 74) accepting the combustion gases at a first lower end and preventing escape of the combustion gases until the combustion gases reach the food grate at a second upper end; wherein the double walled structure has a horizontal cross section at the first lower end that defines a smaller air flow passage area than a horizontal cross section at the second upper end [see FIG 3, col 2, line 30-col 3, line 23].
Leonard further shows:
{cl. 13} The cooking grill of claim 12, wherein the double walled structure comprises an inner wall spaced from an outer wall with air between the inner wall and outer wall [see FIG 3].
{cl. 14} The cooking grill of claim 12, wherein the double walled structure comprises an inner wall spaced from an outer wall with insulating material between the inner wall and outer wall [see FIG 3].
Fogolin makes up for the second deficiency of Traeger by teaching: a horizontal baffle (16) extending from the double walled structure over the firepot and comprising an imperforate thermal re-emitter [see FIG 2, paragraph 0083-0085].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Traeger with the teachings of Leonard and Fogolin, because the modification made by Leonard allows for gases to be directed in a laminar flow which increases heat distribution, and the modification of Fogolin allows for a known structure to further disperse heat evenly. 
With respect to claim 18, Traeger discloses: A cooking grill comprising: a firebox  [see FIG 1] supporting a food grate (96, 128) and containing a firepot fueled by solid pellet fuel (via auger, 54, 408) and receiving combustion air under positive pressure (via fan 480); and a drip tray surrounding the firepot and having a lip placed to prevent drippings from the drip tray from moving into the firepot [col 5, line 14-29]; however does not disclose the double walled enclosure or the baffle as claimed.
Trager further shows:
{cl. 19} The cooking grill of claim 18, wherein a combustion outlet opening (48) of the firepot is of a smaller area than an area defined by the cooking grate and the double walled structure is shaped to allow the combustion gases to expand to pass through substantially all of the food grate without substantial loss of combustion gases prior to reaching the food grate [see FIG 1].
Leonard makes up for a deficiency of Trager by teaching a grill body, having grill (16) placed above a firepot (50), having: a double walled structure (23, 74) inside the firebox and interposing the firepot and the food grate, the double walled structure defining a manifold directing combustion gases from the firepot to the food grate and having an increasing horizontal cross section for air flow from the firepit and to food grate [see FIG 3, col 2, line 30-col 3, line 23]; 
Leonard further shows:
{cl. 20} The cooking grill of claim 19, wherein the double walled structure is insulated to reduce heat loss [see FIG 1, col 2, line 31-46].
Fogolin makes up for the second deficiency of Traeger by teaching: a peaked baffle (16) inside the double walled structure manifold placed horizontally over the firepot to guide combustion gasses and arrest movement of sparks and solid matter rising from the firepot [see FIG 2, paragraph 0083-0085].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Traeger with the teachings of Leonard and Fogolin, because the modification made by Leonard allows for gases to be directed in a laminar flow which increases heat distribution, and the modification of Fogolin allows for a known structure to further disperse heat evenly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/22/2022